DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Amendment
Claims 21-40 are pending in this application.
Applicant's arguments on claim rejections 35 U.S.C. 103, filed 7/12/2022, have been fully considered but they are not persuasive. The examiner respectfully traverses applicant’s arguments and made this action Final. 

Response to Arguments
Applicant argues that Neels in view of Chan does not teach or suggest generating the report by using the dictation system based upon the modified value, wherein the report includes the modified value and the indication of the modification, as recited in claim 21.
Examiner respectfully submits Neels discloses that “FIG. 4 is a flowchart that illustrates an example method 400 for generating reports in accordance with one or more embodiments. Method 400 can generally include identifying an object dataset (block 402), identifying fields for the object dataset (block 404), providing for and receiving selection of fields (blocks 406 and 408), providing for selection of a report definition (block 410), receiving a report definition (block 412), generating a report using the report definition (block 414), and storing the report and/or the data model object associated with the report (blocks 416 and 418).” ([0071] and Fig. 4), and
 “In this manner, a product with just 10 purchase events in the past week but a price of $100 (for a total sum of $1000) might be at the top of the list, while a product with 500 purchase events but a price of $1 ($500) could be much lower on the list, and potentially not within the top 10 results returned. To make the results table easier to read, the user can add a split row column that shows the price and a Column Value column that shows the sum of the price (the total amount of revenue returned for the listed products for the given time range). FIG. 6K illustrates an example graphical user interface 600K displaying the reporting application's Report Editor page including a report results table 650 sorted by "sum of price" according to one or more embodiments of the disclosure.” ([0111]).

    PNG
    media_image1.png
    512
    725
    media_image1.png
    Greyscale

Examiner interprets that the aggregated values based on report definition as claimed modified value, and generating a report using the report definition and the aggregated values as claimed generating the report by using the dictation system based upon the modified value. Examiner interprets that the aggregated values in columns “Count of Successful purchases” and “Sum of prices” in the report as claimed the modified value, and the column names “Count of Successful purchases” and “Sum of prices” as claimed the indication of the modification. Therefore, Neels teaches the report includes the modified value and the indication of the modification.

Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 21-40 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention. 
Claim 21 recites the amended limitation “wherein the report includes the modified value and the indication of the modification” in lines 20-21, which was not described in the specification.
Claim 28 is rejected under the same rationale as claim 21.
Claim 34 is rejected under the same rationale as claim 21.
Claims 22-27, 29-33 and 35-40 are also rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph,  based on dependency to claims 21, 28 and 34.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 21-22, 24, 26-35 and 37-40 are rejected under 35 U.S.C. 103 as being unpatentable over Neels et al. (U.S. Publication Number 20150019537, hereafter referred to as “Neels”) in view of Chan et al. (U.S. Patent Number 9092964, hereafter referred to as “Chan”). 
 Regarding claim 21, Neels teaches A computing system, comprising: 
a processor ([0218] and Fig. 15: Processing device 1502 can represent one or more general-purpose processing devices such as a microprocessor, a central processing unit); and 
computer-readable memory storing instructions that, when executed by the processor ([0220] and Fig. 15: a machine-readable storage medium 1524 (also known as a non-transitory computer-readable storage medium) on which is stored one or more sets of instructions), cause the processor to perform acts comprising: 
receiving data that has been generated by a modality, wherein the data is formatted in a standardized format, and further wherein the data comprises a value ([0056] and Fig. 2A: discussing about receiving a set of source data 202);
retrieving a formatting template, wherein the formatting template comprises: a field that is associated with the value ([0071] and Fig. 4: discussing about identifying fields for the object dataset (block 404); and an indication of a modification that is to be applied to the value in order for the value to be included in a report generated by a dictation system ([0071] and Fig. 4: discussing about providing for and receiving selection of fields (blocks 406 and 408), providing for selection of a report definition (block 410);
parsing the data based upon the field in the formatting template in order to retrieve the value in the data ([0056] and Fig. 2A: discussing about performing a field (or attribute) identification operation 208 to identify a set of fields (or "object fields") 210 associated with the object dataset 206);
applying the modification to the value specified in the formatting template to produce a modified value ([0064]: discussing about the report generation process 216 can include, for example, receiving user input defining a report (a report definition) including a request for aggregates to be calculated using the data of the object dataset 206 and/or related data, generating, or otherwise determining, the requested aggregates using the data of the object dataset 206 and/or related data, and/or displaying the aggregates. In the context of string type attributes, for example, an aggregate may include a list of distinct values, a first value, a last value, a count, and a distinct count. In the context of numeric type attributes, for example, an aggregate may include a sum, a count, an average, a max, a min, a standard deviation, and a list of distinct values. In the context of timestamp type attributes, for example, an aggregate may include a duration, an earliest time, and a latest time. Examiner interprets that a report definition as claimed formatting template, and the aggregated values as claimed modified value.); and 
sending the modified value to the dictation system, and generating the report by using the dictation system based upon the modified value ([0071] and Fig. 4: discussing about generating a report using the report definition (block 414)), wherein the report includes the modified value and the indication of the modification ([0111] and Fig. 6K: In this manner, a product with just 10 purchase events in the past week but a price of $100 (for a total sum of $1000) might be at the top of the list, while a product with 500 purchase events but a price of $1 ($500) could be much lower on the list, and potentially not within the top 10 results returned. To make the results table easier to read, the user can add a split row column that shows the price and a Column Value column that shows the sum of the price (the total amount of revenue returned for the listed products for the given time range). FIG. 6K illustrates an example graphical user interface 600K displaying the reporting application's Report Editor page including a report results table 650 sorted by "sum of price" according to one or more embodiments of the disclosure. Examiner interprets that the aggregated values in columns “Count of Successful purchases” and “Sum of prices” in the report as claimed the modified value, and the column names “Count of Successful purchases” and “Sum of prices” as claimed the indication of the modification.).
Neels does not explicitly teach the data is the clinical data, and wherein the clinical data is formatted in a standardized clinical format, and further wherein the clinical data comprises a value.
Chan teaches the data is the clinical data, and wherein the clinical data is formatted in a standardized clinical format, and further wherein the clinical data comprises a value (column 5 lines 15-28: The one or more health care or hospital data sources 104 may be associated with one or more hospitals or health care facilities and can receive and store medical data associated with patients, health care providers, treatments, etc. As used herein, the term hospital refers to any healthcare facility, clinic, hospital, office, etc., that provides healthcare information that may be of interest.  As will be described in greater detail below, the data may be provided as one or more feeds, such as HL7 (Health Level 7) feeds to the RTMC system 106.).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine the method generating reports of Neels with the teaching about using clinical format of Chan because it would be convenient for user by analyzing received real time medical data for defined fragments, generating one or more medical Alerts therefrom, and sending Notifications of Alerts to users (Chan, column 2 lines 22-31).

Regarding claim 22, Neels in view of Chan teaches wherein the computing system receives the clinical data that has been generated by the modality by way of a sending application that is associated with the modality (Chan, column 5 lines 15-28: The one or more health care or hospital data sources 104 may be associated with one or more hospitals or health care facilities and can receive and store medical data associated with patients, health care providers, treatments, etc. As used herein, the term hospital refers to any healthcare facility, clinic, hospital, office, etc., that provides healthcare information that may be of interest.  As will be described in greater detail below, the data may be provided as one or more feeds, such as HL7 (Health Level 7) feeds to the RTMC system 106. Examiner interprets that the data may be provided as one or more feeds, such as HL7 (Health Level 7) feeds to the RTMC system means for sending/providing HL7 (Health Level 7) data.).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine the method generating reports of Neels with the teaching about using clinical format of Chan because it would be convenient for user by analyzing received real time medical data for defined fragments, generating one or more medical Alerts therefrom, and sending Notifications of Alerts to users (Chan, column 2 lines 22-31).

Regarding claim 24, Neels in view of Chan teaches wherein the clinical data has a type assigned thereto, wherein the computing system retrieves the formatting template from amongst a plurality of formatting templates based upon the type assigned to the clinical data, wherein the formatting template is assigned to the type (Neels, [0064]: In some embodiments, the report generation process 216 may include, for example, receiving a user input defining a report (a report definition) including a request for one or more visualizations of the data of the object dataset 206 and/or related data, generating the requested visualizations of the data of the object dataset 206 and/or related data, and/or displaying the visualizations. A visualization may include, for example, a table, a column chart, a bar chart, a scatter chart, and/or the like. Examiner interprets that a report definition as claimed formatting template, and the visualization types (e.g. a table, a column chart, a bar chart, a scatter chart) as claimed type of formatting template.).

Regarding claim 26, Neels in view of Chan teaches wherein the field and the indication of the modification in the formatting template have been created by a user prior to the computing system retrieving the formatting template (Neels, [0071] and Fig. 4: discussing about identifying fields for the object dataset (block 404), providing for and receiving selection of fields (blocks 406 and 408), providing for selection of a report definition (block 410), receiving a report definition (block 412)).

Regarding claim 27, Neels in view of Chan teaches wherein the dictation system automatically populates a field in a report template with the modified value, thereby generating the report (Neels, [0083]: Only 2 of the 10 fields 242 may be selected (e.g., automatically and/or manually) for use in defining reports. Chan, column 11 line 46 – column 12 line 11: discussing about the system may automatically set the patient ID, case ID, ordering physician ID, observation ID, order ID, order name, observation value, observed results date, and message control ID).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine the method generating reports of Neels with the teaching about using clinical format of Chan because it would be convenient for user by analyzing received real time medical data for defined fragments, generating one or more medical Alerts therefrom, and sending Notifications of Alerts to users (Chan, column 2 lines 22-31).

Regarding claim 28, Neels teaches A method executed by a processor of a computing system ([0218] and Fig. 15: Processing device 1502 can represent one or more general-purpose processing devices such as a microprocessor, a central processing unit), comprising:
receiving data that has been generated by a modality, wherein the data is formatted in a standardized format ([0056] and Fig. 2A: discussing about receiving a set of source data 202);
retrieving a formatting template, wherein the formatting template comprises: a field that is associated with the value ([0071] and Fig. 4: discussing about identifying fields for the object dataset (block 404); and an indication of a modification that is to be applied to the value in order for the value to be included in a report generated by a dictation system ([0071] and Fig. 4: discussing about providing for and receiving selection of fields (blocks 406 and 408), providing for selection of a report definition (block 410);
parsing the data based upon the field in the formatting template in order to retrieve the value in the data ([0056] and Fig. 2A: discussing about performing a field (or attribute) identification operation 208 to identify a set of fields (or "object fields") 210 associated with the object dataset 206); 
applying the modification to the value specified in the formatting template to produce a modified value ([0064]: discussing about the report generation process 216 can include, for example, receiving user input defining a report (a report definition) including a request for aggregates to be calculated using the data of the object dataset 206 and/or related data, generating, or otherwise determining, the requested aggregates using the data of the object dataset 206 and/or related data, and/or displaying the aggregates. In the context of string type attributes, for example, an aggregate may include a list of distinct values, a first value, a last value, a count, and a distinct count. In the context of numeric type attributes, for example, an aggregate may include a sum, a count, an average, a max, a min, a standard deviation, and a list of distinct values. In the context of timestamp type attributes, for example, an aggregate may include a duration, an earliest time, and a latest time. Examiner interprets that a report definition as claimed formatting template, and the aggregated values as claimed modified value.); and 
sending the modified value to the dictation system, and generating the report by using the dictation system based upon the modified value ([0071] and Fig. 4: discussing about generating a report using the report definition (block 414)), wherein the report includes the modified value and the indication of the modification ([0111] and Fig. 6K: In this manner, a product with just 10 purchase events in the past week but a price of $100 (for a total sum of $1000) might be at the top of the list, while a product with 500 purchase events but a price of $1 ($500) could be much lower on the list, and potentially not within the top 10 results returned. To make the results table easier to read, the user can add a split row column that shows the price and a Column Value column that shows the sum of the price (the total amount of revenue returned for the listed products for the given time range). FIG. 6K illustrates an example graphical user interface 600K displaying the reporting application's Report Editor page including a report results table 650 sorted by "sum of price" according to one or more embodiments of the disclosure. Examiner interprets that the aggregated values in columns “Count of Successful purchases” and “Sum of prices” in the report as claimed the modified value, and the column names “Count of Successful purchases” and “Sum of prices” as claimed the indication of the modification.).
Neels does not explicitly teach the data is the clinical data, and wherein the clinical data is formatted in a standardized clinical format, and further wherein the clinical data comprises a value that is indicative of a measurement taken of a body part of a patient.
Chan teaches the data is the clinical data, and wherein the clinical data is formatted in a standardized clinical format, and further wherein the clinical data comprises a value that is indicative of a measurement taken of a body part of a patient (column 5 lines 15-28: The one or more health care or hospital data sources 104 may be associated with one or more hospitals or health care facilities and can receive and store medical data associated with patients, health care providers, treatments, etc. As used herein, the term hospital refers to any healthcare facility, clinic, hospital, office, etc., that provides healthcare information that may be of interest.  As will be described in greater detail below, the data may be provided as one or more feeds, such as HL7 (Health Level 7) feeds to the RTMC system 106.).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine the method generating reports of Neels with the teaching about using clinical format of Chan because it would be convenient for user by analyzing received real time medical data for defined fragments, generating one or more medical Alerts therefrom, and sending Notifications of Alerts to users (Chan, column 2 lines 22-31).

Regarding claim 29, Neels in view of Chan teaches prior to retrieving the formatting template, generating the formatting template, wherein generating the formatting template comprises receiving, from a computing device operated by a user, the field that is associated with the value and the indication of the modification (Neels, [0071] and Fig. 4: discussing about identifying fields for the object dataset (block 404), providing for and receiving selection of fields (blocks 406 and 408), providing for selection of a report definition (block 410), receiving a report definition (block 412)).

Regarding claim 30, Neels in view of Chan teaches wherein the dictation system causes the report to be presented to a user on a display (Neels, [0064]: discussing about the report generation process 216 may include, for example, receiving a user input defining a report (a report definition) including a request for one or more visualizations of the data of the object dataset 206 and/or related data, generating the requested visualizations of the data of the object dataset 206 and/or related data, and/or displaying the visualizations. A visualization may include, for example, a table, a column chart, a bar chart, a scatter chart, and/or the like. [0065]: discussing about displaying a report including the further filtered set of data, the aggregates and/or the visualizations. [0066]: discussing about providing an interactive GUI for defining and displaying reports, receiving user request to save reports and/or the underlying data model objects for the reports. [0219] and Fig. 15: discussing about the computer system also may include a video display unit 1510).
Claim 31 is rejected under the same rationale as claim 27.

Regarding claim 32, Neels in view of Chan teaches wherein the modality comprises an ultrasound machine, a mammography machine, a magnetic resonance imaging (MRI) machine, a computed tomography machine, or an x-ray machine (Chan, column 5 lines 29-37: discussing about one or more radiology results (e.g., results of x-rays, magnetic resonant imaging (MRI), computer-assisted tomography (CAT) scans, and the like); results of cardiology exams).

Regarding claim 33, Neels in view of Chan teaches wherein the modification comprises converting the value from a first format to a second format (Neels, [0064]: In some embodiments, the report generation process 216 may include, for example, receiving a user input defining a report (a report definition) including a request for one or more visualizations of the data of the object dataset 206 and/or related data, generating the requested visualizations of the data of the object dataset 206 and/or related data, and/or displaying the visualizations. A visualization may include, for example, a table, a column chart, a bar chart, a scatter chart, and/or the like. Examiner interprets that converting the data of the object dataset into visualization (e.g. a table, a column chart, a bar chart, a scatter chart) as claimed converting the value from a first format to a second format.).

Regarding claim 34, Neels teaches A non-transitory computer-readable storage medium comprising instructions that, when executed by a processor of a computing system ([0220] and Fig. 15: a machine-readable storage medium 1524 (also known as a non-transitory computer-readable storage medium) on which is stored one or more sets of instructions; [0218] and Fig. 15: Processing device 1502 can represent one or more general-purpose processing devices such as a microprocessor, a central processing unit), cause the processor to perform acts comprising:
receiving data that has been generated by a modality, wherein the data is formatted in a standardized format, wherein the data has a type assigned thereto, and further wherein the data comprises a value ([0056] and Fig. 2A: discussing about receiving a set of source data 202);
retrieving a formatting template from amongst a plurality of formatting templates based upon the type assigned to the clinical data, the formatting template is assigned to the type ([0056] and Fig. 2A: discussing about the process 200 may generally include performing an object identification process 204; [0071] and Fig. 4: discussing about identifying an object dataset (block 402)), wherein the formatting template comprises:
a field that is associated with the value ([0071] and Fig. 4: discussing about identifying fields for the object dataset (block 404); and an indication of a modification that is to be applied to the value in order for the value to be included in a report generated by a dictation system ([0071] and Fig. 4: discussing about providing for and receiving selection of fields (blocks 406 and 408), providing for selection of a report definition (block 410); and 
an indication of a modification that is to be applied to the value in order for the value to be included in a report generated by a dictation system ([0071] and Fig. 4: discussing about providing for and receiving selection of fields (blocks 406 and 408), providing for selection of a report definition (block 410);
parsing the clinical data based upon the field in the formatting template in order to retrieve the value in the clinical data ([0056] and Fig. 2A: discussing about performing a field (or attribute) identification operation 208 to identify a set of fields (or "object fields") 210 associated with the object dataset 206);
applying the modification to the value specified in the formatting template to produce a modified value ([0064]: discussing about the report generation process 216 can include, for example, receiving user input defining a report (a report definition) including a request for aggregates to be calculated using the data of the object dataset 206 and/or related data, generating, or otherwise determining, the requested aggregates using the data of the object dataset 206 and/or related data, and/or displaying the aggregates. In the context of string type attributes, for example, an aggregate may include a list of distinct values, a first value, a last value, a count, and a distinct count. In the context of numeric type attributes, for example, an aggregate may include a sum, a count, an average, a max, a min, a standard deviation, and a list of distinct values. In the context of timestamp type attributes, for example, an aggregate may include a duration, an earliest time, and a latest time. Examiner interprets that a report definition as claimed formatting template, and the aggregated values as claimed modified value.); and
sending the modified value to the dictation system, and generating the report by using the dictation system based upon the modified value ([0071] and Fig. 4: discussing about generating a report using the report definition (block 414)), wherein the report includes the modified value and the indication of the modification ([0111] and Fig. 6K: In this manner, a product with just 10 purchase events in the past week but a price of $100 (for a total sum of $1000) might be at the top of the list, while a product with 500 purchase events but a price of $1 ($500) could be much lower on the list, and potentially not within the top 10 results returned. To make the results table easier to read, the user can add a split row column that shows the price and a Column Value column that shows the sum of the price (the total amount of revenue returned for the listed products for the given time range). FIG. 6K illustrates an example graphical user interface 600K displaying the reporting application's Report Editor page including a report results table 650 sorted by "sum of price" according to one or more embodiments of the disclosure. Examiner interprets that the aggregated values in columns “Count of Successful purchases” and “Sum of prices” in the report as claimed the modified value, and the column names “Count of Successful purchases” and “Sum of prices” as claimed the indication of the modification.).
Neels does not explicitly teach the data is the clinical data, and wherein the clinical data is formatted in a standardized clinical format, wherein the clinical data has a type assigned thereto, and further wherein the clinical data comprises a value.
Chan teaches the data is the clinical data, and wherein the clinical data is formatted in a standardized clinical format, wherein the clinical data has a type assigned thereto, and further wherein the clinical data comprises a value (column 5 lines 15-28: The one or more health care or hospital data sources 104 may be associated with one or more hospitals or health care facilities and can receive and store medical data associated with patients, health care providers, treatments, etc. As used herein, the term hospital refers to any healthcare facility, clinic, hospital, office, etc., that provides healthcare information that may be of interest.  As will be described in greater detail below, the data may be provided as one or more feeds, such as HL7 (Health Level 7) feeds to the RTMC system 106.).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine the method generating reports of Neels with the teaching about using clinical format of Chan because it would be convenient for user by analyzing received real time medical data for defined fragments, generating one or more medical Alerts therefrom, and sending Notifications of Alerts to users (Chan, column 2 lines 22-31).

Regarding claim 35, Neels in view of Chan teaches responsive to retrieving the formatting template, determining whether the formatting template is enabled, wherein parsing the clinical data and applying the modification to the value are performed when the formatting template is enabled, wherein the value is sent to the dictation system when the formatting template is not enabled (Neels, [0064]: discussing about the report generation process 216 can include, for example, receiving user input defining a report (a report definition) including a request for aggregates to be calculated using the data of the object dataset 206 and/or related data, generating, or otherwise determining, the requested aggregates using the data of the object dataset 206 and/or related data, and/or displaying the aggregates. In the context of string type attributes, for example, an aggregate may include a list of distinct values, a first value, a last value, a count, and a distinct count. In the context of numeric type attributes, for example, an aggregate may include a sum, a count, an average, a max, a min, a standard deviation, and a list of distinct values. In the context of timestamp type attributes, for example, an aggregate may include a duration, an earliest time, and a latest time. Examiner interprets that a report definition as claimed formatting template, and the aggregated values as claimed modified value.).

Regarding claim 37, Neels in view of Chan teaches wherein the standardized clinical format is Health Level-7 (HL7) (Chan, column 5 lines 15-28: The one or more health care or hospital data sources 104 may be associated with one or more hospitals or health care facilities and can receive and store medical data associated with patients, health care providers, treatments, etc. As used herein, the term hospital refers to any healthcare facility, clinic, hospital, office, etc., that provides healthcare information that may be of interest.  As will be described in greater detail below, the data may be provided as one or more feeds, such as HL7 (Health Level 7) feeds to the RTMC system 106.).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine the method generating reports of Neels with the teaching about using clinical format of Chan because it would be convenient for user by analyzing received real time medical data for defined fragments, generating one or more medical Alerts therefrom, and sending Notifications of Alerts to users (Chan, column 2 lines 22-31).
Claim 38 is rejected under the same rationale as claim 26.
Claim 39 is rejected under the same rationale as claim 27.

Regarding claim 40, Neels in view of Chan teaches wherein the modification causes the value to be mapped to the field in the report template (Neels, [0064]: discussing about the report generation process 216 can include, for example, receiving user input defining a report (a report definition) including a request for aggregates to be calculated using the data of the object dataset 206 and/or related data, generating, or otherwise determining, the requested aggregates using the data of the object dataset 206 and/or related data, and/or displaying the aggregates. In the context of string type attributes, for example, an aggregate may include a list of distinct values, a first value, a last value, a count, and a distinct count. In the context of numeric type attributes, for example, an aggregate may include a sum, a count, an average, a max, a min, a standard deviation, and a list of distinct values. In the context of timestamp type attributes, for example, an aggregate may include a duration, an earliest time, and a latest time. Examiner interprets that a report definition as claimed report template, and the aggregated values as claimed value to be mapped to the field in the report template.)

Claim 23 is rejected under 35 U.S.C. 103 as being unpatentable over Neels in view of Chan, and further in view of Westin et al. (U.S. Patent Number 9,235,605, hereafter referred to as “Westin”).   
Regarding claim 23, Neels in view of Chan teaches the method of claim 21 as discussed above. Neels in view of Chan does not explicitly teach wherein the standardized clinical format is Digital Imaging and Communications in Medicine (DICOM).
Westin teaches wherein the standardized clinical format is Digital Imaging and Communications in Medicine (DICOM) (column 5 lines 1-30: discussing about the ultrasound operator, usually a nurse or technician, sends the stored, e.g., DICOM (Digital Imaging and Communications in Medicine) file to DCDS 32).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine the method generating reports of Neels and Chan with the teaching about DICOM (Digital Imaging and Communications in Medicine) of Westin because DICOM enables the integration of scanners, servers, workstations, printers, and network hardware from multiple manufacturers into a Picture Archiving and Communication System (PACS) for storing and downloading of digital images (Westin, col 1 ln 40-48).

Claim 25 is rejected under 35 U.S.C. 103 as being unpatentable over Neels in view of Chan, and further in view of Buckley (U.S. Publication Number 20150154382).   
Regarding claim 25, Neels in view of Chan teaches the method of claim 21 as discussed above. Neels in view of Chan does not explicitly teach wherein the computing system receives the clinical data from the modality, the acts further comprising: prior to receiving the clinical data, registering the modality with the computing system.
Buckley teaches wherein the computing system receives the clinical data from the modality, the acts further comprising: prior to receiving the clinical data, registering the modality with the computing system ([0008]-[0010]: discussing about there is provided a clinical trial data capture system comprising: a plurality of clinical site computers, each configured to be registered with a clinical trial site and having thick client software, and a server configured to receive clinical data from the site computers and to analyse said data in real time).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine the method generating reports of Neels and Chan with the teaching about the clinical trial data capture system of Buckley because it would provide a technical platform for both improved automation and data integrity for clinical trial data capture (Buckley, [0168]).

Claim 36 is rejected under 35 U.S.C. 103 as being unpatentable over Neels in view of Chan, and further in view of Gupta et al. (U.S. Patent Number 9,116,940, hereafter referred to as “Gupta”). 
Regarding claim 36, Neels in view of Chan teaches the medium of claim 34 as discussed above. Neels also teaches wherein the modification comprises: extracting a portion of the value (Neels, [0030]: discussing about fields may be defined by "extraction rules" that are applied to data in the events to extract values for specific fields).
Neels in view of Chan does not explicitly teach wherein the modification comprises: converting the value from a first case to a second case; and replacing the value with a second value or rounding the value to a specified number of decimal places.
Gupta teaches wherein the modification comprises: converting the value from a first case to a second case; and replacing the value with a second value or rounding the value to a specified number of decimal places (column 9 lines 58-62: discussing about a transformation function may be any applicable function that modifies at least part of the data in the input table or potential tables in the corpus such as modifying text (e.g., converting to upper case or lower case, translating, transliterating, localizing, etc.), modifying a value (e.g., rounding a number, applying a formula, calculating a location, etc.)).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine the method generating reports of Neels and Chan with the teaching about the transformation function of Gupta because the arrangement may allow seamless integration of transformation functions on the tabular data (Gupta, column 9 lines 58-50).

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
Angel et al. (US 20060265508) discloses that converting between formats, changing characters to upper or lower case, condensing extraneous white space, eliminating unprintable or control characters and providing default values for missing composite entities.
Asbury (US 20040068691) discloses that if the formatted number contains more than two characters after the decimal separator, determine if the number needs to be rounded to the next highest number or the next lowest number.  In this regard, if the third character after the decimal separator is greater than four, then set the rounding flag to true, else set the rounding flag to false (Block 220).  For this example, the third character after the decimal is 7 and this number is greater than four, so the rounding flag will be set to true. 
Shapiro et al.	(US 20050075544) discloses that users of the system can, at appropriate points in the lifecycle, capture, process, and generate reports on all the required endoscopy information. The information captured at the different stages is managed by the system application and processed to create medical records, produce reports, and provide necessary information to perform exams, etc. 

THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 

Contact Information
Any inquiry concerning this communication or earlier communications from the examiner should be directed to PHONG H NGUYEN whose telephone number is (571)270-1766. The examiner can normally be reached Monday-Friday, 8:30am-5pm EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Vital Pierre can be reached on 571-272-4215. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/PHONG H NGUYEN/            Primary Examiner, Art Unit 2162                   

September 7, 2022